Citation Nr: 1202823	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-37 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from December 1940 to October 1945.  The appellant is the Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the issue of service connection for the cause of the Veteran's death, the issue of entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 was also developed and certified for appellate consideration.  In view of the disposition of the issue of service connection for the cause of the Veteran's death, the DIC matter is rendered moot.  


FINDINGS OF FACT

1.  The Veteran died in July 2007 at the age of 86.  

2. The immediate cause of death was cardiorespiratory arrest, due to or as a consequence of end stage emphysema, due to or as a consequence of metastatic cancer of uncertain primary; indications are that the primary was either the prostate, or, more likely, the esophagus.  

3. At the time of the Veteran's death, service connection was in effect for pulmonary tuberculosis (PTB), far advanced and inactive, rated 50 percent disabling; rib removal (thoracoplasty), rated 50 percent disabling; and scoliosis of the spine, rated 10 percent disabling; and from January 2001 the Veteran was in receipt of a total disability by reason of individual unemployability due to service-connected disabilities (TDIU).  

4.  Cancer was not manifested during service or until many years thereafter.  

5.  The service-connected disabilities contributed substantially and materially to the cause of the Veterans death. 


CONCLUSION OF LAW

1.  Cancer was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Resolving all reasonable doubt in the appellant's favor, a service-connected disease or disability caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as the benefit sought is being granted, further discussion of the VCAA is not necessary.  

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as malignant tumor, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive full consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A layperson is competent to describe symptoms that are experienced in service or at any time after service when the symptoms that are perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for the Cause of Death

The appellant contends that the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death.  The record shows that the Veteran died in July 2007 at the age of 86.  The certificate of death lists the immediate cause of death was cardiorespiratory arrest, due to or as a consequence of end stage emphysema, due to or as a consequence of metastatic cancer of uncertain primary, prostate cancer.  No autopsy was performed.  The Veteran's terminal hospitalization reports shows metastatic esophageal carcinoma, with skeletal involvement, as the primary diagnosis.  

The Board finds that the Veteran's death was caused by the effects of metastatic cancer, either of the prostate or the esophagus.  The record does not show pre-death evidence of cancer and, as the disease was not demonstrated either in service or in the years thereafter, service connection for the specific cause of the Veteran's death is not warranted.  

As noted, the appellant's main contention is that the Veteran's service-connected disabilities were related to the cause of death or materially contributed to death.  At the time of the veteran's death, service connection was in effect for PTB, which was far advanced and inactive, rated 50 percent disabling; rib removal (thoracoplasty), rated 50 percent disabling; and scoliosis of the spine, rated 10 percent disabling.  In addition, the Veteran was found to be entitled to a total (100 percent) disability by reason of TDIU from January 2001.  

In an attempt to ascertain if there was involvement of the Veteran's service-connected disabilities with his death, the Veteran's treatment (medical) records were reviewed by a VA physician.  In a July 2008 opinion, the physician stated that, based on review of the Veteran's treatment records, the possible involvement of the service-connected disabilities with the cause of the Veteran's death could not be resolved without resort to speculation.  

The Board found that this statement was general or inconclusive in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, an additional opinion from the Chief of the Veteran's Health Administration (VHA) was sought by the Board in August 2011.  At that time, the Board requested for a specialist to review the relevant documents in the claims folders and offer opinions regarding whether it was at least as likely as not that the Veteran's metastatic carcinoma was related to the PTB for which service connection had been in effect; whether the Veteran's service-connected disabilities were related to the emphysema that led to the Veteran's death; and whether the Veteran's service-connected disabilities contributed substantially and materially to the cause of the Veteran's death or were so debilitating that they accelerated the Veteran's death.  

In October 2011, a VHA specialist responded to the questions posed by the Board.  It was first opined that the Veteran's metastatic carcinoma was not related to the service-connected PTB because the clinical impression of metastatic esophageal carcinoma was correct and there was no evidence that PTB or aggressive surgical management for this condition was a predisposing factor for this type of malignancy.  

The October 2011 VHA examiner then opined that it was at least as likely as not that the Veteran's service-connected disabilities were related to the emphysema that led to the Veteran's death, and that the service-connected disabilities contributed substantially and materially to the cause of the Veteran's death or were so debilitating that they accelerated the Veteran's death.  The VHA examiner explained that the Veteran's PTB and subsequent surgical management had left severe pulmonary parenchymal abnormalities that would impair clearance mechanisms, and that this destruction of lung tissue and scarring had likely led to the acute pneumonic process that contributed significantly to the Veteran's death, including contributing significantly to the timing of the Veteran's death.  

The Board finds the October 2011 opinion of the VHA specialist to be persuasive because the opinion was responsive and supported by reasoning consistent with the evidence and the facts found in this case.  The evidence shows that the Veteran's 

service-connected disabilities contributed substantially and materially to the cause of the Veterans death, and were so debilitating that they accelerated the Veteran's death.  As such, with the resolution of the benefit of the doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


